DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Robotic load handling devices in claim 1, which per the specification, includes a vehicle (Page 5, line 10) 
Containing means in claim 1, which is not adequately supported in the specification
Dispensing means in claim 1, which is not adequately supported in the specification
Fire detecting means in claim 2, which per the specification, includes heat sensors, optical sensors, audio sensors or other detecting means (Page 7, lines 10-12)
Spray device in claim 3, which per the specification, includes a nozzle (Page 6, line 30)
Means for deploying in claim 4, which is not adequately supported by the specification
Seating means in claim 8, which lacks adequate disclosure of structure in the specification
Means for supplying in claim 12, which is not clearly linked in the specification
Sealing means in claim 13, which per the specification includes fire retardant lids, fire blankets, or any other member suitable for containing the fire within a stacked container (Page 7, lines 21-29)
Deploying means in claim 13, which is not adequately supported by the specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure puts forth a seating means (Page 11, line 10). However, the limitation does not put forth details as to the structure encompassing the seating means. The seating means could encompass a seat, or even structure configured to assist one in seating. The disclosure lacks proper description to convey to one of ordinary skill in the art that the inventor had possession of the claimed invention.
Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 puts forth a deploying means for the sealing means. The disclosure fails to put forth a deploying means, or structure for deploying the sealing means. As such, the claim is rejected as a recitation of new matter.
Claims 14-15 are rejected, due to their dependency from claim 13.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “containing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, Examiner is unsure what exactly the containing means is referring to structurally.  Firstly, “containing means” is not specifically called out in the specification.  As best as the Examiner can understand, the containing means can be a container, a tank, a pod, a supply, or other structure configured to hold the extinguishing fluid. The Examiner will take the broadest reasonable interpretation as best understood to be “a container” or equivalents thereof. 
Regarding claim 1, the limitation “dispensing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, Examiner is unsure what exactly the dispensing means is referring to structurally.  Firstly, “dispensing means” is not specifically called out in the specification.  As best as the Examiner can understand, the dispensing means can be nozzle or any other structure configured for dispensing fluid. The Examiner will take the broadest reasonable interpretation as best understood to be “a nozzle” or equivalents thereof. 
Regarding claim 4, claim limitation “means for deploying” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the aligning structure is unclear. The specification does include “It will be appreciated that depending on the 
Regarding claim 8, the limitation “seating means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the Examiner is unsure what exactly the “seating means” is referring to structurally. While the seating means is called out in the specification (Page 11, line 10), it is unclear what structure performs the function specified by the limitation. As best understood by Examiner, the structure may encompass a seat, or even structure to assist with seating. Examiner will take the broadest reasonable interpretation as best understood to encompass a seat, a structure that assists in seating, or equivalents thereof
Regarding claim 12, the limitation “means for supplying” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, Examiner is unsure what exactly the means for supplying is referring to structurally.  Firstly, “means for supplying” is not specifically called out in the specification.  As best as the Examiner can understand, the means for supplying the fire extinguishing material could be simply the material supply, the hose, the reel, the structural members, or any combination thereof that satisfies the function of supplying the fire extinguishing material to the containing means. The Examiner will take the broadest reasonable interpretation as best understood to be “a hose” or equivalents thereof. 
Regarding claim 13, the limitation “deploying means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure is devoid of any structure that performs the function in the claim. The specification does include “It will be 
	Therefore, the examiner cannot properly construe these limitations and the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Applicant may:
		(a)        Amend the claim so that the claim limitation will no longer be interpreted 			as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 			paragraph; 
		(b)        Amend the written description of the specification such that it expressly 			recites what structure, material, or acts perform the entire claimed 				function, without introducing any new matter (35 U.S.C. 132(a)); or 
		(c)        Amend the written description of the specification such that it clearly links 			the structure, material, or acts disclosed therein to the function recited in 			the claim, without introducing any new matter (35 U.S.C. 132(a)).
		If applicant is of the opinion that the written description of the specification 		already implicitly or inherently discloses the corresponding structure, material, or 			acts 	and clearly links them to the function so that one of ordinary skill in the art 		would 	recognize what structure, material, or acts perform the claimed function, 			applicant should clarify the record by either: 

		(b)        Stating on the record what the corresponding structure, material, or acts, 			which are implicitly or inherently set forth in the written description of the 			specification, perform the claimed function. For more information, see 37 			CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected due to their dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann (EP0440883) in view of Hognaland (US 2015/0307276).
Regarding claim 1, Heinemann discloses a service device for operation with a robotic picking system of a storage system including:
a containing means (2), a body (1) for storing fire extinguishing material (Line 119); and a dispensing means (6) for dispensing the fire extinguishing material from the containing means (Lines 158-159) toward a portion of a storage system (11) (Lines 158-159).

Heinemann discloses containing means (4) that are housed within the body (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinemann to include the containing means (2) to be placed within a housing (3), thereby providing the containing means (2) housed within the body (1), in order to provide for security and protection of the containing means.
Heinemann fails to disclose the service device including two substantially perpendicular sets of rails forming a grid and having robotic load handling devices thereon, the service device comprising: 
a body mounted on two sets of wheels, the first set of wheels being arranged to engage with at least two rails of a first set of rails, the second set of wheels being arranged to engage with at least two rails of a second set of rails, the first set of wheels being independently moveable and driveable with respect to the second set of wheels such that only one set of wheels will engage with the first and second sets of rails at any one time thereby enabling movement of the service device along rails to any point on the grid by driving only the set of wheels engaged with the rails.
The Examiner notes, for clarity, that Heinemann does disclose a movable system through a storage system.
Hognaland discloses an improved robotic transporting system that includes a body (5, 5a, 5b) mounted on two sets of wheels (11, 10), the first set of wheels (11) being arranged to engage with at least two rails of a first set of rails (Figure 8), the second set of wheels (10) being arranged to engage with at least two rails of a second set of rails (Figure 9, The interior wheels engage rails to move in the x direction and the exterior wheels engage rails to move in the y direction), the first set of wheels (11) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the transporting system of Heinemann with the disclosures of Hognaland, replacing the transporting system of Heinemann with a system that includes the body (Heinemann, 1) mounted on two sets of wheels (Hognaland, 11, 10), the first set of wheels (Hognaland, 11) being arranged to engage with at least two rails of a first set of rails (Hognaland, Figure 8), the second set of wheels (Hognaland, 10) being arranged to engage with at least two rails of a second set of rails (Hognaland, Figure 9, The interior wheels engage rails to move in the x direction and the exterior wheels engage rails to move in the y direction), the first set of wheels (Hognaland, 11) being independently moveable and drivable with respect to the second set of wheels (Hognaland, 10) such that only one set of wheels (Hognaland, 11, 10) will engage with the first and second sets of rails at any one time thereby enabling movement of the service device along rails to any point on a grid by driving only the set of wheels engaged with the rails (Figure 8 and Paragraph 33, each set of wheels provides for movement about the rails, one set at a time in the x or y direction), in order to provide for a service device that provides greater stability, more effective use of space, and a less time consuming transporting process, as disclosed by Hognaland (Paragraph 6).
Regarding claim 2, Heinemann in view of Hognaland discloses the service device according to claim 1, comprising a fire detecting means (Heinemann, 8).
Regarding claim 3, Heinemann in view of Hognaland discloses the service according to claim 1 wherein the dispensing means comprises:

Regarding claim 4, Heinemann in view of Hognaland discloses a service device as claimed in claim 1, wherein the dispensing means comprises:
a discrete unit (Heinemann, 6) comprising fire extinguishing material (The dispensing means includes extinguishing material when it is put into operation) located within the body (Heinemann, 1; Hognaland, 5, 5a,5b); and a means for deploying the discrete unit in a vicinity of a fire (Hognaland, Paragraph 33, the device is moved on rails).
Regarding claim 5, Heinemann in view of Hognaland discloses a service device according to claim 1, wherein the fire extinguishing material is selected from a group consisting of gel, powder, foam, aerosol, fluid, gas, pellets liquid and water (Line 48, powder or gas).
Regarding claim 6, Heinemann in view of Hognaland discloses the service device according to claim 2, wherein the fire detecting means is selected from a group consisting of a smoke detector, a heat sensor, an optical sensor, and an audio sensor (Line 121, heat sensor).
Regarding claim 7, Heinemann in view of Hognaland discloses a service device according to claim 1, further comprising:
a camera means (Heinemann, 7) configured for providing a vision system to allow observation of a fire remotely (Heinemann, lines 156-157).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heinemann in view of Hognaland and Schmittmann (US 4,488,603).
Regarding claim 8, Heinemann in view of Hognaland discloses the service device according to claim 1, but fails to include the device including a seating configured for a user to provide manual intervention on the grid.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heinemann in view of Hognaland with the disclosures of Schmittmann, further providing the body (Heinemann, 1) with a seating (Schmittmann, Column 3, lines 48-51) configured for a user to provide manual intervention (Schmittmann, Column 2, lines 17-20), on the grid (Hognaland, Paragraph 33), in order to provide for a flexible device that can be controlled remotely, or handled by an operator, when necessary, as disclosed by Schittmann (Column 1, lines 28-49).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heinemann in view of Hognaland and Decker (US 7,909,112).
Regarding claim 12, Heinemann in view of Hognaland discloses the service device according to claim 1, but fails to disclose the device further comprising means for supplying the fire extinguishing material to the containing means within the service device.
	Decker discloses a service device (10) that includes means for supplying the extinguishing material (18) to a containing means (47) within the service device (Column 12, lines 43-58).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heinemann in view of Hognaland with the disclosures of Decker, further providing means for supplying the extinguishing material (Decker, 18) to the containing means (Heinemann, 2) within the service device (Heinemann, Figure 1), in order to provide for a steady supply of extinguishant, for the extinguishing process.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.